ALLOWANCE

Response to Amendment
Applicant's amendment filed on 06/08/2021 has been entered.  Claims 1-25 have been amended. Claims 1-25 are still pending in this application, with claim 1 being independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-25 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a lighting device for at least two different lighting functions, the lighting device comprising: an optical element, first and second LEDs which can be independently controlled, the optical element being transparent with light incoming and exit surfaces, the light coupling region has central and lateral coupling surfaces, the central light coupling surface being opposite the two light sources, the lateral coupling surface adjoins the central light coupling surface in such a way that a recess is formed in the optical element, in which or opposite rom which the light sources are arranged, and into the light sources emit their light, the two light sources being in a vertical line, the light coupling region has two focal points at each light source, the lateral coupling surface is in the vertical direction, at least partially or 
The closest prior art, Stone et al. (US 2014/0168963) teaches a lighting device for at least two different lighting functions, the lighting device comprising: an optical element, first and second LEDs which can be independently controlled, the optical element being transparent with light incoming and exit surfaces, the light coupling region has central and lateral coupling surfaces, the central light coupling surface being opposite the two light sources, the lateral coupling surface adjoins the central light coupling surface in such a way that a recess is formed in the optical element, in which or opposite rom which the light sources are arranged, and into the light sources emit their light, the two light sources being in a vertical line, the light coupling 
However Stone fails to disclose the central light coupling surface is designed as follows: starting from each lateral boundary surface connecting portion, a central coupling surface extends in the direction of the other lateral boundary surface connecting portion, the central coupling surfaces converging and terminating at a single central edge; above and below the central coupling surfaces extend two connection coupling surfaces which connect the central coupling surfaces with the lateral boundary surface portions, and wherein the central coupling surfaces are concavely curved in horizontal sectional planes, that is, sectional planes which run parallel to a plane to which the vertical axis is orthogonal, and which contains the optical axis, such that concave central coupling surface contours result as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Stone reference in the manner required by the claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jung et al. (US 2017/0144589) and Gordin et al. (US 8866406) teach two LEDs, and a lens, with light incoming and emission surfaces, the lens being elongated to have two curved ends with a straight section between them. Allegri (US 2009/0268455) teaches a lens with two light sources. Amano (US 2005/0152153) teaches a lens with two light sources and curved back surfaces of the lens. Marfeld et al. (US 9772087) teaches LEDs being used with a lens.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T EIDE/Examiner, Art Unit 2875